Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02 January 2020. Claims 1-5 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 USC § 101
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
deliver … a questionnaire to a patient, 
receive from the patient … user supplied data entered by a patient, 
process the user supplied data to derive a list of therapists, 
deliver … the list of therapists to the patient, 
receive from the patient … a selected therapist, 
coordinate a session between the patient and the selected therapist.

This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
a processor; 
a network interface circuit connected to the processor and a network; and 
a memory connected to the processor, the memory storing instructions executed by the processor;
a patient machine connected to the network;
wherein the selected therapist utilizes a therapist machine connected to the network to specify virtual reality parameters for the session, and wherein the patient specifies at least one avatar for the session, and 
host the session in accordance with the virtual reality parameters, such that the session transpires in a virtual reality environment without identifying the real life visual attributes of the patient or selected therapist, while utilizing audio communications between the patient and the selected therapist.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements that relate to selecting virtual reality parameters, avatars, and conduction the session in virtual reality do no more than generally link the use of a judicial exception to a particular technological environment or field of use, tat of virtual reality (see MPEP 2106.05(h)). The other additional elements (e.g. the processor, network interface, memory, and patient and therapist machines connected to the network.) merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These types of additional elements do not make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2-5 merely further limit the abstract idea and are thereby considered to be ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2019/0206518) in view of Johnson (U.S. 2016/0155352).
Regarding claim 1, Banerjee discloses a machine, comprising: 
a processor (See Banerjee [0033] and [0034] the system can include one or more processing units.); 
a network interface circuit connected to the processor and a network (See Banerjee Fig. 2 and [0033] and [0047] the system includes a communication subsystem comprising a network interface controller that is in communication with the processing units.); and 
a memory connected to the processor (See Banerjee Fig. 2 and [0033] and [0039] the system includes a storage subsystem comprising system memory and is connected to processing units.), the memory storing instructions executed by the processor (See Banerjee [0040] the system memory stores program instructions that are loadable and executable on processors.) to: 
deliver over the network a questionnaire to a patient machine connected to the network (See Banerjee [0068]-[0069] a user using a user applications on client device receives a questionnaire over the network. See also Fig. 3 showing separate user and therapist devices.), 
receive from the patient machine via the network user supplied data entered by a patient (See Banerjee [0064] a user using a user applications on user client device answer questions such as contact information, location information, symptoms, areas of desired help, days and hours of availability for treatment, biometric data (fingerprints, face scans, retinal scans, etc.) and/or any other desired information.), 
process the user supplied data to derive a list of therapists (See Banerjee [0066]-[0067] the system comprises an Al or machine learning algorithm to match the user information with the therapist information from one or more therapists in the plurality of therapists.), 
deliver via the network the list of therapists to the patient machine (See Banerjee [0067] the user may receive through the user application one, two or more therapists displayed and listed on the user client device.), 
receive from the patient machine a selected therapist (See Banerjee [0068] the user can select one of the displayed therapists via the user application.), 
coordinate a session between the patient and the selected therapist (See Banerjee [0070] the therapist may accept the service request from the user via the therapist application, the therapist may then schedule a video session with the user through the therapist application and the user application to have an introductory discussion and agree on the course ahead.).
Banerjee does not disclose: 
wherein the selected therapist utilizes a therapist machine connected to the network to specify virtual reality parameters for the session, and wherein the patient specifies at least one avatar for the session, and 
host the session in accordance with the virtual reality parameters, such that the session transpires in a virtual reality environment without identifying the real life visual attributes of the patient or selected therapist, while utilizing audio communications between the patient and the selected therapist.
Johnson teaches:
wherein the selected therapist utilizes a therapist machine connected to the network to specify virtual reality parameters for the session (See Johnson [0033] The counselor (i.e. “therapist”) uses a counseling platform while operating a counselor computer (i.e. “therapist machine”) [0036] a selected counselor using a counselor computer connected to the network can adjust the settings to set the desired mood or environment the counselor wishes to enhance during the session. [0099] the therapist Avatar has various , and wherein the patient specifies at least one avatar for the session (See Johnson [0065] the patient has access to Avatar customization tools. [0077] patients and counselors adopt Avatars for use in the virtual world.), and 
host the session in accordance with the virtual reality parameters, such that the session transpires in a virtual reality environment without identifying the real life visual attributes of the patient or selected therapist (See Johnson Fig. 13 and [0099]-[0100] the session is hosted in the virtual counseling world assessment session environment with the therapist avatar and the patient avatar according to the session settings. Because the avatars are used, the session occurs without identifying the real life visual attributes of the patient or selected therapist.), while utilizing audio communications between the patient and the selected therapist (See Johnson [0038] and [0066] the system has voice which enable the counselor and the patient to effectively communicate their mental and emotional health states.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include virtual reality parameters and avatar selection as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to allow the counselor to enhance a desired mood or environment during the session (See Johnson 

Regarding claim 2, Banerjee discloses the machine of claim 1 as discussed above. Banerjee does not disclose a machine, wherein: 
all communications with the patient and selected therapist comply with Health Insurance Portability and Accountability Act (HIPAA) standards.
Johnson teaches:
all communications with the patient and selected therapist comply with Health Insurance Portability and Accountability Act (HIPAA) standards (See Johnson [0039] the meetings meet the National Institute of Mental Health mandates for professional standards as well HIPPA compliance.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include HIPPA compliance as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to maintain the security and the privacy of the patient data information while operating online in the virtual world (See Johnson [0046]).

Regarding claim 4, Banerjee in view of Johnson discloses the machine of claim 1 as discussed above. Banerjee further discloses a machine, comprising:
recording session attributes (See Banerjee [0086] after each video session, the therapist may record the video, audio and/or written notes from the session on the therapist application. These meet the broadest reasonable interpretation of “session attributes”.).

Regarding claim 5, Banerjee discloses the machine of claim 4 as discussed above. Banerjee does not disclose a machine, wherein: 
the session attributes include biometric data collected from the patient during the session.
Johnson teaches:
the session attributes include biometric data collected from the patient during the session (See Johnson [0003] a system that includes the use of monitoring and gathering biometric parameters (heart rate, blood pressure, etc.) while using virtual reality to diagnose a neuropsychological dysfunction.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data during a session as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to gather .


Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2019/0206518) in view of Johnson (U.S. 2016/0155352), and further in view of Alman (U.S. 2007/0106127).
Regarding claim 3, Banerjee discloses the machine of claim 1 as discussed above. Banerjee does not disclose a machine, wherein: 
the questionnaire is an Adverse Childhood Experience (ACE) questionnaire.
Alman teaches:
the questionnaire is an Adverse Childhood Experience (ACE) questionnaire (See Alman [0053] a sociological assessment may also be performed using the Adverse Childhood Experience "ACE".).
The system of Alman is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing remote counseling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include ACE questionnaires as taught by Alman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to assess family related issues that may contribute to the patient's chronic medical conditions (See Alman [0053]).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626